408 F.2d 498
William MURRAY, Appellant,v.COMMONWEALTH OF PENNSYLVANIA et al., re: Albert A. Fiok,Judge of Court Oyer and Terminer, AlleghenyCounty, Pennsylvania.
No. 17421.
United States Court of Appeals Third Circuit.
Submitted Feb. 17, 1969.Decided March 6, 1969.

William Murray, pro se.
Charles B. Watkins, Pittsburgh, Pa.  (Robert W. Duggan, Dist. Atty., of Allegheny County, Pittsburgh, Pa., on the brief), for appellee.
Before VAN DUSEN, ALDISERT and STAHL, Circuit Judges.
OPINION OF THE COURT
PER CURIAM.


1
Appellant filed a pro se petition in the District Court, entitled 'Motion to Dismiss', naming as the defendant the state judge who presided at his trial which resulted in a conviction of first degree murder.  The petition is capable of being treated as either one for a writ of habeas corpus or as a request for some other appropriate but ill-defined relief.


2
We observe that the appellant's major complaint appears to be that he was not brought to trial or enlarged on bail within 180 days after arrest as provided in Pennsylvania's Act of March 31, 1860, P.L. 427 54; 19 P.S. 781.  Assuming that such allegations are of constitutional dimension, we have concluded that any delay in trial was precipitated by the appellant's own requests for continuances which were presented at various times by his counsel.


3
Moreover, on the basis of the present record, relief must be denied for the failure of the appellant to exhaust the appropriate state post-conviction remedies.


4
Other matters complained of, including what purports to be an attempt to appeal from a denial of his request for bail following conviction, are matters for state court determination.


5
We have considered the entire petition and conclude that the court below properly denied the relief sought.  We will affirm the denial of the prayers of petition by the District Court.